DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.

 Response to Amendment
Amendment to claim 1 is noted.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the grounds of rejection being used in the current rejection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pouw et al (US 2015/0034528) in view of Loudon et al (US 2015/0166909) and Pfeil (EP 3 103 539).
Regarding claim 1, Pouw discloses a method of producing phase change wax products comprising:
refining a Fischer-Tropsch (F-T) synthesis wax raw material via a hydrogenation reaction to obtain a refined F-T wax (see [0028]; [0033]-[0034]); and
subjecting the refined F-T wax to distillation in a rectification column to obtain phase change wax products (see [0031]-[0035]; [0037]; Table 1).
Distillation may be under reduced pressure (see [0027]). Pouw discloses a wax product comprising 16 to 18 carbon atoms and a wax product comprising 18 to 20 carbon atoms. The former is obtained at a temperature in the top of the column between 220 to 230°C and the latter is obtained at a temperature in the top of the column between 225 and 240°C (see [0034]-[0035]). The distillation range of the wax products previously discussed are inherently within the claimed range. The phase change enthalpy value (latent heat) of the phase change products is between 180 and 210 J/g (see [0014]; [0017]), within the claimed range.
Pouw differs from the instant claims in that the reference does not explicitly disclose (1) a distillation pressure in the range of 0-1000 Pa; and (2) continuously increasing the operation temperature at the top of the distillation column.
However, as noted above, Pouw discloses operating at reduced pressure and further discloses different column top temperatures depending on the phase change wax product being separated (see [0027]; [0034]-[0035]). In this regard, determining the optimum operating conditions, including pressure and temperate, which is associated with the maximum separation efficiency according to the desired end product, i.e. the carbon number range of the phase change material, amounts to nothing more than routine experimentation for a person of ordinary skill in the art. Absent a showing of criticality or unexpected results, the claimed operating conditions are not considered to patentably distinguish the instant claims over the Pouw reference. Additionally, adapting the distillation conditions to continuously increase the temperature is an obvious modification to the Pouw reference in light of the disclosure therein, wherein the reference discloses separation of increasing carbon number range products at increasing column top temperature. Adapting to a continuous separation embodiment as claimed is obvious to a person of ordinary skill in the art and would be associated with a reasonable expectation of success. MPEP 2144.04 V E.
Further regarding claim 1, Pouw discloses that the amount of iso-paraffins in the F-T wax should be less than 4 wt% and the content of n-paraffins more than 95 wt% (see [0023]-[0024]). Pouw, however, does not disclose reducing the content of the isomeric-hydrocarbons by fractional crystallization having butanone being a single solvent, wherein the fractional crystallization includes a plurality of dilutions.
Loudon discloses subjecting a hydrogenated F-T wax to deoiling to produce a refined wax product (see [0022]; [0026], deoiling removes iso-paraffins). Deoiling entails fractional crystallization (see [0040]-[0042]). In order to render a wax suitable for use in many applications, Loudon discloses that it should not have more than 0.5 wt% of oil components therein (see [0003]).
Loudon does not explicitly disclose a plurality of dilutions with butanone. However, in this regard, it is known in the art that dilution with methyl ethyl ketone (MEK, equivalent to butanone) improves the efficiency of the deoiling process, as shown in Pfeil (see [0005]; [0029]). In this embodiment, fractional crystallization entails multiple dilutions with MEK (see [0045]; [0054]; [0056]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the process of Pouw by subjecting the hydrogenated F-T wax to deoiling in a process comprising fractional crystallization, as suggested by Loudon, in order to remove oil components and increase the concentration of n-paraffins in the wax, and further including with multiple dilutions with butanone, as suggested by Pfeil, in order to improve the efficiency of the deoiling process.
Regarding claim 2, Pouw discloses wherein the operation temperature of the hydrogenation reaction is 150 to 325°C and the pressure is 5 to 120 bar (see [0029]), overlapping the claimed ranges.
Regarding claim 3, Pouw discloses wherein the F-T paraffin wax has a melting point in the range of 10-50°C (see [0019]), thus teaching a freezing point overlapping with that claimed.
Regarding claims 7 and 8, Pouw discloses adjusting distillation conditions, including temperature and pressure, to obtain phase change wax products having set carbon number ranges (see [0034]-[0035]). The office notes that the corresponding melting point is an inherent property of the phase change wax product based upon the carbon number range thereof. All of the phase change wax products have a latent heat within or overlapping the claimed range (see [0014]-[0019]; [0033]-[0035]).
While Pouw does not explicitly disclose the identical pressure and temperature conditions to obtain the various products claimed, a person of ordinary skill in the art, armed with the disclosure of Pouw, would readily optimize the distillation conditions thereof to obtain phase change products as desired, according to market demand and the intended end use. Given that Pouw discloses the same type of material being subjected to the same or substantially similar refining and separation steps, tailoring the process to obtain products as claimed amounts to nothing more than routine experimentation and would be associated with a reasonable expectation of success. Absent a showing of criticality or unexpected results, the claimed distillation conditions and resulting product properties are not considered to patentably distinguish the instant claims over the Pouw reference.
Regarding claim 9, Pouw discloses wherein the carbon number distribution range of each phase change wax product is 3 (see [0034]-[0035], teaching C16-C18 and C18-C20 products).
Regarding claim 10, Pouw discloses wherein the phase change temperature of the phase change wax products is 10-50°C (see [0016]), within the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772